                                                                                                                                                  I
                                                                                                                                                  l

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                            JUDGMENT IN A CRIMINAL CASE
                                        V.                                  (For Offenses Committed On or After November I, 1987)


                        Felipe Sandoval-Sandoval                            Case Number: 2:19-mj-10676

                                                                           Brian P Funk
                                                                           Defendant's A omey


REGISTRATION NO. 15386280
                                                                                                     FILED
THE DEFENDANT:                                                                                         SEP 16 2019
 ~ pleaded guilty to count(s) ~l:._:o~f~C~o~m~p~la~i~nt~--------1---~~=~:;;:::;~~W--l-
   was found guilty to count(s)                                                                        IA
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                       Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count( s)
                                      -------------------
      Count(s)                            dismissed on the motion of the United States.
                       ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                \   /

                              ~         TIME SERVED                      • ________ days
 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, September 16, 2019
                                                                         Date of Imposition of Sentence
           fl{\\   JJ)J~: ri'· .,,.---->/~r1ill\... ~-
              '1, \J.                    1
Received           '      ·   \A.       i iJJJ\n,
             DUSM
                                                                         HONORABLE LINDA LOPEZ
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                   2: 19-mj-10676
